


110 HR 2629 IH: To restore import and entry agricultural inspection

U.S. House of Representatives
2007-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2629
		IN THE HOUSE OF REPRESENTATIVES
		
			June 7, 2007
			Mr. Putnam introduced
			 the following bill; which was referred to the
			 Committee on Agriculture,
			 and in addition to the Committee on Homeland Security, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To restore import and entry agricultural inspection
		  functions to the Department of Agriculture.
	
	
		1.SHORT TITLEThis Act may be cited as the
			 Agricultural Border Safeguard Protection Act.
		2.RESTORATION OF
			 IMPORT AND ENTRY AGRICULTURAL INSPECTION FUNCTIONS TO THE DEPARTMENT OF
			 AGRICULTURE
			(a)Repeal of
			 Transfer of FunctionsSection 421 of the Homeland Security Act of
			 2002 (6 U.S.C. 231) is repealed.
			(b)Conforming
			 Amendment to Function of Secretary of Homeland SecuritySection
			 402 of the Homeland Security Act of 2002 (6 U.S.C. 202) is amended—
				(1)by striking
			 paragraph (7); and
				(2)by redesignating
			 paragraph (8) as paragraph (7).
				(c)Transfer
			 Agreement
				(1)In
			 GeneralNot later than the
			 effective date described in subsection (g), the Secretary of Agriculture and
			 the Secretary of Homeland Security shall enter into an agreement to effectuate
			 the return of functions required by the amendments made by this section.
				(2)Use of Certain
			 EmployeesThe agreement may include authority for the Secretary
			 of Agriculture to use employees of the Department of Homeland Security to carry
			 out authorities delegated to the Animal and Plant Health Inspection Service
			 regarding the protection of domestic livestock and plants.
				(d)Restoration of
			 Department of Agriculture EmployeesNot later than the effective
			 date described in subsection (g) of this section, all full-time equivalent
			 positions of the Department of Agriculture transferred to the Department of
			 Homeland Security under section 421(g) of the Homeland Security Act of 2002 (6
			 U.S.C. 231(g)) shall be restored to the Department of Agriculture.
			(e)Authority of
			 Animal and Plant Health Inspection Service Regarding Inspection User
			 FeesThe Administrator of the Animal and Plant Health Inspection
			 Service may, as applicable—
				(1)continue to
			 collect any agricultural quarantine inspection user fee; and
				(2)administer any
			 reserve account for the fees.
				(f)Duties of
			 Secretary of Agriculture
				(1)In
			 GeneralThe Secretary of
			 Agriculture (referred to in this subsection as the Secretary)
			 shall—
					(A)develop standard
			 operating procedures for inspection, monitoring, and auditing relating to
			 import and entry agricultural inspections, in accordance with recommendations
			 from the Comptroller General of the United States and reports of interagency
			 advisory groups, as applicable; and
					(B)ensure that the
			 Animal and Plant Health Inspection Service has a national electronic system
			 with real-time tracking capability for monitoring, tracking, and reporting
			 inspection activities of the Service.
					(2)Federal and
			 State Cooperation
					(A)Communication
			 SystemThe Secretary shall develop and maintain an integrated,
			 real-time communication system with respect to import and entry agricultural
			 inspections to alert State departments of agriculture of significant inspection
			 findings of the Animal and Plant Health Inspection Service.
					(B)Advisory
			 Committee
						(i)EstablishmentThe Secretary shall establish a committee,
			 to be known as the International Trade Inspection Advisory
			 Committee (referred to in this subparagraph as the
			 committee), to advise the Secretary on policies and other issues
			 relating to import and entry agricultural inspection.
						(ii)ModelIn
			 establishing the committee, the Secretary shall use as a model the Agricultural
			 Trade Advisory Committee.
						(iii)MembershipThe
			 committee shall be composed of members representing—
							(I)State departments
			 of agriculture;
							(II)directors of
			 ports and airports in the United States;
							(III)the
			 transportation industry;
							(IV)the public;
			 and
							(V)such other
			 entities as the Secretary determines to be appropriate.
							(3)ReportNot
			 less frequently than once each year, the Secretary shall submit to Congress a
			 report containing an assessment of—
					(A)the resource needs
			 for import and entry agricultural inspection, including the number of
			 inspectors required;
					(B)the adequacy of
			 inspection and monitoring procedures and facilities in the United States;
			 and
					(C)new and potential
			 technologies and practices, including recommendations regarding the
			 technologies and practices, to improve import and entry agricultural
			 inspection.
					(4)FundingThe
			 Secretary shall pay the costs of each import and entry agricultural inspector
			 employed by the Animal and Plant Health Inspection Service—
					(A)from amounts made
			 available to the Department of Agriculture for the applicable fiscal year;
			 or
					(B)if amounts
			 described in subparagraph (A) are unavailable, from amounts of the Commodity
			 Credit Cooperation.
					(g)Effective
			 DateThe amendments made by this section take effect on the date
			 that is 180 days after the date of enactment of this Act.
			
